Wilson, Judge:
The merchandise involved in this appeal consists of a so-called “Belt Pinning Machine/' imported from England and entered at the port of Los Angeles.
At the trial, the case was submitted on the following stipulation, as entered into between counsel for the respective parties:
Mb. Vitale: The Government is willing to stipulate with Mr. Wilkinson, representing the plaintiff in this case, that the merchandise involved was appraised on a statutory basis of cost of production, and that since the appraisement, or the Appraiser has determined that an error was made by the Appraiser, he now believes that the correct appraised value should be on that cost of production basis, at 1,049 pounds 5 shillings and 3 pence net packed, as provided in Section 402 of the Tariff Act of 1930.
Are you willing to so agree, Mr. Wilkinson?
Me. Wilkinson: I am.
On the agreed facts, I find and hold that cost of production, as that value is defined in section 402 (f) of the Tariff Act of 1930 (19 U. S. O. § 1402 (f)), is the proper basis for the determination of the merchandise here involved, and that said value is 1,049 pounds, 5 shillings, and 3 pence, net, packed.
Judgment will be rendered accordingly.